EXHIBIT 10.2


EXECUTION COPY

AMENDMENT NO. 6 TO CREDIT AGREEMENT


This AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 17, 2012, by and among Sotheby’s, a Delaware corporation (“Parent”),
Sotheby’s, Inc., a New York corporation (“Sotheby’s, Inc.”), Sotheby’s Financial
Services, Inc., a Nevada corporation (“SFS Inc.”), Sotheby’s Financial Services
California, Inc., a Nevada corporation (“SFS California”), Oberon, Inc., a
Delaware corporation (“Oberon”), Theta, Inc., a Delaware corporation (“Theta”),
Sotheby’s Ventures, LLC, a New York limited liability company (“Ventures LLC”),
Oatshare Limited, a company registered in England (“Oatshare”), Sotheby’s, a
company registered in England (“Sotheby’s U.K.”), and Sotheby’s Financial
Services Limited, a company registered in England (“SFS Ltd.” and, collectively
with Parent, Sotheby’s, Inc., SFS Inc., SFS California, Oberon, Theta, Ventures
LLC, Oatshare and Sotheby’s U.K., the “Borrowers”), General Electric Capital
Corporation, a Delaware corporation (in its individual capacity, “GE Capital”),
as a Lender and as Agent for the Lenders and the Fronting Lender (in such
capacity, the “Agent”), and the other Lenders party hereto, amends that certain
Credit Agreement, dated as of August 31, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, other Credit Parties signatory thereto, the Agent,
the Fronting Lender, and the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in Annex
A to the Credit Agreement.
RECITALS
A.    The Borrowers have requested that the Lenders amend the Credit Agreement
as set forth herein.
B.    The Agent and the Lenders party hereto have agreed, on the terms and
conditions set forth below, to so amend the Credit Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the continued performance by the Borrowers
and each other Credit Party of their respective promises and obligations under
the Credit Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the other Credit Parties signatory hereto, the
Lenders and the Agent hereby agree as follows:
1.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Paragraph 2 of this Amendment, the Credit Agreement is
hereby amended as follows:
(a)Clause (i) of Section 6.3(a) of the Credit Agreement is hereby amended and
restated to read as follows:
(i) the Senior Notes and the Specified Senior Notes;

CH1 7055511v.6

--------------------------------------------------------------------------------




(b)Section 6.3(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
(b)    No Sotheby Entity shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (i) the Obligations; (ii) Indebtedness secured by a Permitted
Encumbrance if the asset securing such Indebtedness has been sold or otherwise
disposed of in accordance with Section 6.8; (iii) Indebtedness permitted by
Section 6.3(a)(vi) upon any refinancing thereof in accordance with Section
6.3(a)(vi); (iv) Indebtedness incurred pursuant to repayment by any Sotheby
Entity of intercompany loans and advances outstanding to any Sotheby Entity, (v)
so long as (x) no Default or Event of Default has occurred and is continuing or
would occur as a result thereof, and (y) Parent shall have provided to Agent
prior to the date thereof pro forma financial statements demonstrating that the
Fixed Charge Coverage Ratio, as of the end of the most recently completed Fiscal
Quarter for which Agent and Lenders have received Financial Statements pursuant
hereto, shall be equal to or greater than 1.15 to 1.00 (calculated on a pro
forma basis as if such purchase had occurred during such Fiscal Quarter),
purchases, redemptions, defeasances or prepayments of Convertible Notes, Senior
Notes or Specified Senior Notes by Parent; (vi) so long as no Revolving Loans
are outstanding hereunder as of the date of any such transaction, any purchases,
redemptions, defeasances or prepayments of Convertibles Notes, Senior Notes or
Specified Senior Notes by Parent; and (vii) any adjustment of the Convertible
Note Hedge Agreements (and related cash payments by Parent to the Convertible
Note Hedge Counterparties) in connection with any purchase, redemption,
defeasance or prepayment of the Convertible Notes described in the foregoing
clauses (v) and (vi).
(c)Section 6.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
No Sotheby Entity shall (a) change or amend the terms of the Senior Note
Indenture or the Senior Notes in a manner materially adverse to the Lenders, (b)
change or amend the terms of the Convertible Note Indenture, the Convertible
Notes, any Convertible Note Hedge Agreement or any Convertible Note Warrant in a
manner materially adverse to the Lenders, (c) change or amend the terms of the
Specified Senior Notes or the related documentation in a manner materially
adverse to the Lenders, (d) change or amend any York Avenue Lease Document in a
manner adverse to the interests of Agent and Lenders in any material respect or
(e) except as set forth on Schedule 5.23, permit the York Avenue Lender to have
recourse to Parent or any of its Subsidiaries, or any assets of Parent or any of
its Subsidiaries, pursuant to the York Avenue Loan Agreement or any other York
Avenue Loan Document; provided, that no change or amendment described in the
foregoing clauses (a), (b) and (c) shall: (i) increase the interest rate on the
Convertible Notes, Senior Notes or Specified Senior Notes; (ii) accelerate the
dates upon which payments of principal or interest

2



--------------------------------------------------------------------------------




are due under the Convertible Notes, Senior Notes or Specified Senior Notes;
(iii) increase the principal amount of the Convertible Notes, Senior Notes or
Specified Senior Notes above the original principal amount thereof; (iv) change
any event of default, in a manner adverse to the Credit Parties, or add or make
more restrictive any covenant with respect to the Convertible Notes, Senior
Notes or Specified Senior Notes or (v) change the redemption or prepayment
provisions of the Convertible Notes, Senior Notes or Specified Senior Notes.
(d)The definition of “Fixed Charges” in Annex A of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Fixed Charges” means, with respect to Parent and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to (a) the aggregate
of all Interest Expense with respect to such period plus (b) scheduled payments
of principal with respect to Indebtedness during such period (other than
scheduled payments of principal with respect to the Convertible Notes, solely to
the extent Parent has unrestricted and unencumbered cash and Cash Equivalent
Investments available to pay such scheduled payments of principal) plus (c)
dividends and distributions on the Stock of Parent paid in cash during such
period (but not to exceed $3,300,000 for the Fiscal Quarter ended March 31,
2009) plus (d) payments with respect to purchases of any Senior Notes or
Specified Senior Notes or repurchases of any Stock of Parent, in each case,
during such period, other than purchases of any Senior Notes with the proceeds
of the Specified Senior Notes, minus (e) discounts on the Senior Notes, the
Convertible Notes, the Specified Senior Notes, and the amounts owed under the
York Avenue Loan Agreement, in each case, to the extent included as Interest
Expense during such period on a non-cash basis minus (f) amounts included in
Interest Expense for such period in respect of amortization of (i) closing fees
incurred in conjunction with this Agreement and any fees related to amendments
or termination of the Prior Credit Agreement and (ii) interest accrued on
amounts payable on the unfunded senior management benefit plan of Parent and its
Subsidiaries, in each case, of or by Parent and its Subsidiaries on a
consolidated basis for such period.
(e)The definition of “Material Indebtedness Contracts” in Annex A of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Material Indebtedness Contracts” means, collectively, (a) the Senior Note
Indenture and the Senior Notes, (b) the Convertible Note Indenture and the
Convertible Notes, (c) the Specified Senior Notes and the related documentation,
(d) the York Avenue Loan Agreement, and (e) any other contract, agreement or
other instrument to which any Sotheby Entity is a party evidencing any
Indebtedness or Guaranteed Indebtedness (other than the Obligations) of such
Sotheby Entity having a Dollar Equivalent in excess of $10,000,000 in the
aggregate (including (x) undrawn committed or available amounts and (y) amounts
owing to all creditors under any combined or syndicated credit arrangements).

3



--------------------------------------------------------------------------------




(f)The definition of “Qualified Assignee” in Annex A of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that,
except as otherwise agreed by Agent, no Person proposed to become a Lender after
the Closing Date and determined by Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, and,
unless otherwise agreed by Agent, no Person or Affiliate of such Person proposed
to become a Lender after the Closing Date and that holds Senior Notes,
Convertible Notes, Specified Senior Notes or Stock issued by any Sotheby Entity
shall be a Qualified Assignee.
(g)The following defined term is added to Annex A in the proper alphabetical
order:
“Specified Senior Notes” means the senior unsecured notes to be issued by Parent
on or prior to June 15, 2013 in an aggregate principal amount not to exceed
$300,000,000, designated by Parent to the Agent in writing as the “Specified
Senior Notes” and issued pursuant to terms reasonably acceptable to the Agent.
(h)Clause (i) of Annex E of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(i)    Debt and Equity Notices. To Agent, as soon as practicable, copies of all
material written notices given or received by any Sotheby Entity or the York
Avenue Owner with respect to the Senior Notes, the Convertible Notes, the
Specified Senior Notes, the Convertible Note Hedge Agreements, the Convertible
Note Warrants, the York Avenue Lease or the York Avenue Loan Agreement, and,
within two (2) Business Days after any Sotheby Entity obtains knowledge of any
matured or unmatured event of default with respect to the Senior Notes, the
Convertible Notes, the Specified Senior Notes, the Convertible Note Hedge
Agreements, the Convertible Note Warrants, the York Avenue Lease or the York
Avenue Loan Agreement, notice of such event of default.

4



--------------------------------------------------------------------------------




2.Effectiveness of this Amendment; Conditions Precedent. The provisions of this
Amendment shall be deemed to have become effective as of the date of this
Amendment, but such effectiveness shall be expressly conditioned upon Agent’s
receipt:
(a)    of counterparts to this Amendment, executed and delivered by duly
authorized officers of each Borrower, each Credit Party, the Requisite Lenders
and Agent;
(b)    of counterparts to that certain Reaffirmation, dated as of the date
hereof, executed and delivered by duly authorized officers of the Credit
Parties; and
(c)    on behalf of each Lender that has executed and delivered a counterpart to
this Amendment to the Agent by 12:00 noon (New York time) on September 17, 2012,
of an amendment fee equal to 0.10% of such Lender’s Commitment as of the date
hereof.
3.Miscellaneous.
(a)    Headings. The various headings of this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
(b)    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.
(c)    Interpretation. No provision of this Amendment shall be construed against
or interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party’s having or being
deemed to have structured, drafted or dictated such provision.
(d)    Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the date hereof:

5



--------------------------------------------------------------------------------




(i)this Amendment and the Credit Agreement as amended by this Amendment,
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability;
(ii)its execution, delivery and performance of this Amendment and its
performance of the Credit Agreement as amended by this Amendment, to the extent
a party thereto, have been duly authorized by all necessary corporate action and
do not: (1) contravene the terms of any of such Credit Party’s charter, bylaws
or operating agreement, as applicable, (2) violate any law or regulation, or any
order or decree of any court or Governmental Authority; (3) conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Sotheby Entity is a party or by which any Sotheby Entity or any of its property
is bound, (4) result in the creation or imposition of any Lien upon any of the
property of any Sotheby Entity other than those in favor of Agent, on behalf of
itself and the other Secured Parties, pursuant to the Loan Documents; or (5)
require the consent or approval of any Governmental Authority or any other
Person that has not already been obtained; and
(iii) after giving effect to this Amendment, (1) no Default or Event of Default
has occurred and is continuing and (2) all of the representations and warranties
of such Credit Party contained in the Credit Agreement and in each other Loan
Document to which it is a party (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are true and correct as of the date of such Credit Party’s
execution and delivery hereof or thereof as though made on and as of such date.
(e)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.
(f)    Effect. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or

6



--------------------------------------------------------------------------------




words of like import shall mean and be a reference to the Credit Agreement as
amended hereby and each reference in the other Loan Documents to the Credit
Agreement, “thereunder,” “thereof,” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby. Except as expressly
provided in this Amendment, all of the terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain the same. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement.
(g)    No Novation or Waiver. Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(a) limit, impair, constitute a waiver by, or otherwise affect any right, power
or remedy of, the Agent or any Lender under the Credit Agreement or any other
Loan Document, (b) constitute a waiver of any provision in the Credit Agreement
or in any of the other Loan Documents or of any Default or Event of Default that
may have occurred and be continuing or (c) alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or in any of the other Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.
(h)    Agent’s Expenses. The Borrowers hereby jointly and severally agree to
promptly reimburse Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, attorneys’ and paralegals’ fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment.



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


SOTHEBY’S,
a Delaware corporation




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis    
Title:     SVP. Treasurer


SOTHEBY’S, INC.




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis    
Title:     SVP. Treasurer




SOTHEBY’S FINANCIAL SERVICES, INC.
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.
OBERON, INC.
THETA, INC.
SOTHEBY’S VENTURES, LLC




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis    
Title:     SVP. Treasurer






































OATSHARE LIMITED




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer


SOTHEBY’S,
a company registered in England




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer




SOTHEBY’S FINANCIAL SERVICES LIMITED




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer






Signature Page to
    Amendment No. 2



--------------------------------------------------------------------------------






GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent and a Lender



By:     /S/ DANIEL T. EUBANKS                
Name:    Daniel T. Eubanks
Title:    Duly Authorized Signatory

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------




HSBC BANK PLC, as a Lender



By:     /S/ PAUL HAGGER                
Name:    PAUL HAGGER
Title:    GLOBAL RELATIONSHIP MANAGER

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender



By:     /S/ RANDOLPH CATES                
Name:    Randolph E. Cates
Title:    Senior Relationship Manager

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
as a Lender



By:     /S/ JENNIFER HEARD                
Name:    Jennifer Heard    
Title:    Authorized Officer

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


THE PRIVATEBANK AND TRUST
COMPANY, as a Lender



By:     /S/ MITCHELL B. RASKY                
Name:    M. Rasky
Title: Managing Director

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


TD BANK, N.A., as a Lender



By:     /S/ STEPHEN A. CAFFREY                
Name:    Stephen A. Caffrey
Title:    Vice President

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender



By:     /S/ JAIME C. ENG                
Name:    Jaime C. Eng
Title:    Vice President

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


COMERICA BANK, as a Lender



By:     /S/ CHRIS RICE                
Name:    Chris Rice
Title:    VP

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender



By:     /S/ DAN LUBY                
Name:    Dan Luby
Title:    Assistant Vice President
By:     /S/ MICHAEL PAUL                
Name:    Michael Paul
Title:    Senior Vice President    

Signature Page to
Amendment No. 6



--------------------------------------------------------------------------------


Acknowledged and Agreed
as of the date first above written:


SOTHEBYS.COM LLC, as a Credit Party


By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer


SOTHEBY’S FINE ART HOLDINGS, INC.
SOTHEBY’S ASIA, INC.
SOTHEBY’S RES, INC.
SPTC, INC.
SOTHEBY PARKE BERNET, INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY’S THAILAND, INC.
SOTHEBY’S HOLDINGS INTERNATIONAL, INC.
SOTHEBY’S NEVADA, INC.
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC,
each as a Credit Party


By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis    
Title:     SVP. Treasurer


72ND AND YORK, INC., as a Credit Party


By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis    
Title:     SVP. Treasurer


CATALOGUE DISTRIBUTION COMPANY LIMITED, as a Credit Party


By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer


SOTHEBY’S SHIPPING LIMITED, as a Credit Party


By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer



Signature Page to
Amendment No. 6

